Citation Nr: 0909237	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-13 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder secondary to service-connected residuals of 
frostbite in the bilateral feet.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1948 to April 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA) for the Buffalo, New York RO.

The instant appeal has been advanced on the Board's docket 
for good cause shown.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002); 38 C.F.R. § 20.900(c) (2008).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The persuasive evidence of record demonstrates the 
Veteran's claimed right hip disorder has been caused 
secondary to his service-connected residuals of frostbite of 
the bilateral feet.


CONCLUSION OF LAW

A right hip disorder was caused secondary to a service-
connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the Veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

Here, service connection was established for residuals of 
frostbite of the right and left feet by rating action in 
January 2002 with an effective date of March 19, 1998.

A VA emergency room record from September 2001 states that 
when the Veteran arose that morning, he lost his balance and 
fell on his right hip.  An X-ray revealed a right hip 
fracture.  The Veteran was hospitalized and underwent a right 
hemiarthroplasty.

In August 2004, the Veteran stated that in September 2001, he 
was getting out of bed when he fell and broke his hip.  He 
said he fell because he was unable to move his feet correctly 
as a result of frostbite inflicted while he was on active 
duty in Korea.  In March 2006 he related that his hip injury 
was the result of a cause-and-effect relationship and not a 
medical process.  He recalled turning to reach for an object, 
and his foot gave out.  He said that he fell and broke his 
hip.  He indicated that his loss of feeling and strength in 
his feet caused his fall.

J.Z., C.R.N.A., stated in July 2005 that he was the Veteran's 
combat medic during the Korean War.  He related that he had 
been on the cold injury committee of the Chosin Few for the 
previous 17 years.  J.Z. said that the Veteran's problems 
were similar to the residual symptoms suffered by all 
veterans with cold injuries.  He stated that upon first 
getting up or out of a chair, the Veteran's limbs would feel 
numb to the point of affecting his gait.  He indicated that 
the numbness could lead to a fall that could cause a hip 
fracture.

On VA examination in June 2006, the examiner stated that she 
was unable to examine the Veteran's right hip, as it was 
unsafe to attempt to get the Veteran on the examination table 
due to weakness, fatigability, and foot pain.  It was noted 
that the Veteran was unstable on his feet while standing.  A 
diagnosis of status post right hip arthroplasty with stable 
prosthesis was given.  In a separate contemporaneous 
examination of the Veteran, the same VA examiner opined that 
she could not resolve the issue of whether the Veteran's fall 
was caused by his service-connected foot disorder without 
resorting to mere speculation, as it was not possible to know 
the condition of the Veteran's feet at the time of the fall.

After giving the benefit of the doubt to the veteran, the 
Board finds that service connection for a right hip disorder 
secondary to the service-connected bilateral foot disorder is 
warranted.  The evidentiary record clearly shows that the 
Veteran fell in September 2001 and broke his right hip.  The 
primary question is whether the Veteran's service-connected 
foot disorder caused the fall.

The Board notes that lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  The Board finds the Veteran's statements 
that his feet gave out one morning in September 2001 provide 
competent evidence regarding what the Veteran was able to 
observe, and specialized medical knowledge is not required to 
observe a foot giving way.

The Board is mindful that a VA examiner said in June 2006 
that she could not resolve the question of whether the 
Veteran's feet gave out and caused his fall without resorting 
to mere speculation.  However, the Board finds it significant 
that the same examiner stated that it was unsafe to attempt 
to get the Veteran on the examination table due to weakness, 
fatigability, and foot pain, and she indicated that the 
Veteran was unsteady on his feet.  These observations from 
the VA examiner support the Veteran's assertions that 
weakness in his feet caused his fall.  Taking the VA 
examiner's observations of the Veteran's foot disorder 
coupled with the Veteran's consistent testimony regarding the 
events surrounding his fall, as well as the July 2005 
statement from the private CRNA, the Board finds that by 
extending the reasonable doubt doctrine to the Veteran, 
service connection for a right hip disorder secondary to the 
service-connected bilateral foot disorder is warranted.  See 
Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).


ORDER

Entitlement to service connection for a right hip disorder 
secondary to service-connected residuals of frostbite of the 
bilateral feet is allowed.


REMAND

The Veteran is service connected for the following 
disabilities:  residuals of frostbite of the right foot, 
rated 30 percent disabling; residuals of frostbite of the 
left foot, rated 30 percent disabling; post-traumatic stress 
disorder (PTSD), rated 30 percent disabling  Additionally, as 
of this Board decision, the Veteran is service connected for 
a right hip disorder secondary to his bilateral foot 
disorders.  However, a disability percentage rating has not 
yet been established for the Veteran's service-connected 
right hip disorder.  As the combined disability rating of all 
service-connected disabilities is a key component in a TDIU 
claim, this clam must be remanded for determination of the 
Veteran's combined disability rating.

The Board notes that the Veteran's last VA compensation and 
pension examination was in June 2006.  Unfortunately, the 
examination report did not adequately address how all of the 
Veteran's service-connected disorders affected his 
employability.  VA has the authority to schedule a 
compensation and pension examination when such is deemed to 
be necessary, and the Veteran has an obligation to report for 
that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2008), 
an examination will be requested whenever VA determines, as 
in this case, that there is a need to verify the severity of 
a disability.  See also 38 C.F.R. § 3.159 (2008).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA and private, who have 
treated the Veteran in connection with 
his service-connected disorders.  After 
the Veteran has signed the appropriate 
releases, those records not already of 
record should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  After all available records and 
responses from each contacted entity 
have been associated with the claims 
file, the AMC/RO should arrange for the 
Veteran to undergo examination at an 
appropriate VA medical facility to 
evaluate his employability.  This 
examination should determine the effect 
of the Veteran's service-connected 
disabilities on his employment.

The entire claims file must be made 
available to the physician performing 
the examination(s).  The examination 
report(s) should include discussion of 
the Veteran's documented medical 
history and assertions, as well as an 
occupational and social history.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner(s) should set forth all 
evaluation/examination findings, along 
with the rationale for any conclusions 
reached.

The examiner(s) is(are) specifically 
requested to express an opinion 
regarding the extent to which the 
Veteran's service-connected frostbite 
residuals, PTSD, and right hip disorder 
alone affect his employability.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, any 
issue remaining on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


